Determination of the respondent Police Commissioner of the City of New York, dated June 20, 1989, which required petitioner to forfeit 15 vacation days, is unanimously confirmed, the petition denied and the proceeding brought pursuant to CPLR article 78 (transferred to this court by order of Sup Ct, NY County [Diane Lebedeff, J.], entered on or about Jan. 25, 1990) is dismissed without costs or disbursements.
It is conceded that petitioner, in a conversation with another police officer, referred to Police Officer Smithwick as an "Uncle Tom”, and that, when confronted by Officer Smith-wick, petitioner confirmed his earlier remark. This finding, being conceded, was clearly supported by substantial evidence, and was in itself sufficient to sustain the charges. The penalty imposed is not excessive. Concur—Sullivan, J. P., Carro, Kupferman, Ross and Rubin, JJ.